IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                  FILED
                             AT KNOXVILLE
                                                                  January 5, 2000

                        NOVEMBER 1999 SESSION                 Cecil Crowson, Jr.
                                                             Appellate Court Clerk




JEFF H. KING, SR.,              )
                                )     C.C.A. No. 03C01-9907-CC-00278
      Appellant,                )
                                )     Sevier County
vs.                             )
                                )     Honorable Rex Henry Ogle, Judge
STATE OF TENNESSEE,             )
                                )     (Habeas Corpus)
      Appellee.                 )




For Appellant:                        For Appellee:

Edward C. Miller                      Paul G. Summers
Public Defender                       Attorney General & Reporter
P. O. Box 416
Dandridge, TN 37725                   Elizabeth B. Marney
                                      Assistant Attorney General
                                      425 Fifth Avenue North
                                      Nashville, TN 37243-0493

                                      Al Schmutzer, Jr.
                                      District Attorney General
                                      125 Court Avenue
                                      Sevierville, TN 37862




OPINION FILED: _____________________________________


AFFIRMED


ALAN E. GLENN, JUDGE
                                       OPINION


       Petitioner, Jeff H. King, Sr., filed a “Petition for Writ of Habeas Corpus” on April 7,

1997, alleging his eight unspecified convictions in the Sevier County Circuit Court should

be set aside because his guilty pleas were invalid. The trial court held that the pleading

should be treated as a petition for post-conviction relief because it did not allege that the

convictions were void or the sentences had expired. Because the petitioner’s last

conviction was entered on August 2, 1993, the trial court dismissed the petition as time

barred by the one-year statute of limitations. The petitioner appealed, arguing this court’s

decision in Arnold Carter v. State, No. 03C01-9509-CC-00270, 1996 WL 389243 (Tenn.

Crim. App., Knoxville, July 11, 1996), rev’d, 952 S.W.2d 417 (Tenn. 1997), provides an

additional one-year window for the filing of a petition for post-conviction relief. Based on

our review of this matter, we affirm the decision of the trial court.



       In Carter v. State, 952 S.W.2d 417 (Tenn. 1997), the defendant challenged his 1972

murder conviction with a petition for post-conviction relief filed on July 24, 1995. The trial

court dismissed the defendant’s petition because it was well outside the statute of

limitations. This court reversed the decision of the trial court in Arnold Carter v. State, No.

03C01-9509-CC-00270, 1996 WL 389243 (Tenn. Crim. App., Knoxville, July 11, 1996),

where we held the Post-Conviction Procedure Act of 1995 provided additional time to file

for those petitioners for whom the statue of limitations had expired under the old act. On

the State’s appeal, the Tennessee Supreme Court reversed this court’s decision and held

the Post-Conviction Procedure Act of 1995 does not provide petitioners for whom the

statute of limitations had expired under the old Post-Conviction Procedure Act of 1967

additional time in which to file petitions for post-conviction relief. Carter, 952 S.W.2d at

418.



       In the case sub judice, the petitioner cites only this court’s original decision in Carter

v. State in support of his argument that his petition is not time barred. As the State

correctly points out, this decision was reversed by the Tennessee Supreme Court and has

no value as supporting authority for the petitioner’s position.

                                               2
       The petitioner pleaded guilty to eight unspecified offenses in the Sevier County

Circuit Court in December 1985, April 1988, January 1993, and August 1993. The present

petition was not filed until April 1997, well beyond the applicable statue of limitation for all

eight convictions. Accordingly, the trial court properly dismissed the petition. Further, the

trial court correctly concluded that the matter could not be considered as a petition for writ

of habeas corpus because it did not allege that the petitioner's sentences had expired or

that the convictions were void.



       Based upon our review of this matter, we affirm the decision of the trial court.




                                            _____________________________________
                                            ALAN E. GLENN, JUDGE



CONCUR:




__________________________________
DAVID G. HAYES, JUDGE




___________________________________
JOE H. WALKER, III, SPECIAL JUDGE




                                               3